DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 07/05/2022 with respect to claims1-17, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-17 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) RATTI, WO 2019175686, and previously disclosed prior art reference(s) GANJINEH, KONDO, and GONZALEZ. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-17 are pending. Claim 18 is cancelled. Claims 1-17 will be examined.  Claims 1 and 9 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 07/05/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-6, and 9-14, are rejected under 35 U.S.C. 103 as being unpatentable over GANJINEH et al., US 20200098135, herein further known as Ganjineh, in view of RATTI, WO 2019175686, herein further known as Ratti.
Regarding claim 1, Ganjineh discloses a computer-implemented method comprising: presenting a traveling scene (paragraph [0015]) regarding a section of roadway being traversed by a vehicle (paragraphs [0015-0017]); determining known roadway objects (paragraph [0047], paragraph [0058], object classes) in the traveling scene (paragraph [0047], general scenery, vehicle is traveling) based on a previously generated map (paragraph [0027], paragraph [0047], paragraph [0125]); subsequent (paragraph [0043], [0052]) traversal of the section of roadway (paragraphs [0015-0017]); and receiving input regarding visible roadway objects in the traveling scene (paragraph [0047]) during the subsequent traversal (paragraph [0043], [0052]) of the section of roadway (paragraphs [0015-0017]) to verify accuracy (paragraph [0002] [0026]) of the previously generated map  (paragraph [0027], paragraph [0047], paragraph [0125]).
However, Ganjineh does not explicitly state, occluding roadway objects, wherein occluding roadway objects comprises hiding corresponding representations of the objects.
Ratti teaches occluding (paragraph [0102] occlusion module hides) roadway objects (claim 12), wherein occluding (paragraph [0102] occlusion module hides) roadway objects (claim 12) comprises hiding corresponding representations of the objects (paragraph [0102], hides objects region of interest (ROI)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ganjineh by including occluding the known roadway objects in the traveling scene, wherein occluding the known roadway objects comprises hiding corresponding representations of the known roadway objects from the presented traveling scene as taught by Ratti.
One would be motivated to modify Ganjineh in view of Ratti for the reasons stated in Ratti paragraph [0046], a more robust system to automate the process of recognizing objects with respect to the automotive vehicle in a wide range of transportation related applications.  Furthermore, by matching current imaging of a location and determining it is different from a prior image of the same location, the system can indicate an unexpected object is present in the current image so the computer system responds accordingly.
Additionally, the claimed invention is merely a combination of well known elements of artificial intelligence based system and method for determination of objects of visual interest, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Ganjineh and Ratti disclose all elements of claim 1 above.
Ganjineh discloses further the presentation of the traveling scene is performed in real-time during a map verification process (paragraph [0123]).
Regarding claim 3, the combination of Ganjineh and Ratti disclose all elements of claim 1 above.
Ganjineh discloses further the computer-implemented method and vehicle wherein the presentation of the traveling scene is performed during an off-line map verification process (paragraph [0123]).
Regarding claim 4, the combination of Ganjineh and Ratti disclose all elements of claim 1 above.
Ganjineh discloses further the computer-implemented method and vehicle wherein the determination of the known roadway objects comprises comparing a current location of the vehicle to a commensurate location represented by the previously generated map (paragraph [0137], see also at least FIG. 1).
Regarding claim 5, the combination of Ganjineh and Ratti disclose all elements of claim 4 above.
Ganjineh discloses further the computer-implemented method and vehicle wherein the determination of the known roadway objects further comprises identifying roadway objects encoded in the previously generated map at the current location of the vehicle (paragraphs [0026] and [0045], wherein the electronic map generated (or used) is interpreted as previously generated map).
Regarding claim 6, the combination of Ganjineh and Ratti disclose all elements of claim 5 above.
Ganjineh discloses further the computer-implemented method and vehicle wherein the presentation of the traveling scene comprises presenting a camera feed of the traveling scene captured by a camera of the vehicle (at least paragraph [0026]).
Regarding claim 9, all limitations have been examined with respect to the method in claim 1. The method/steps taught/disclosed in claim 1 can clearly perform on the apparatus of claim 9. Therefore, claim 9 is rejected under the same rationale as claim 1 above.
Regarding claim 10 all limitations have been examined with respect to the method in claim 2. The method/steps taught/disclosed in claim 2 can clearly perform on the apparatus of claim 10. Therefore, claim 10 is rejected under the same rationale as claim 2 above.
Regarding claim 11, all limitations have been examined with respect to the method in claim 3. The method/steps taught/disclosed in claim 3 can clearly perform on the apparatus of claim 11. Therefore, claim 11 is rejected under the same rationale as claim 3 above.
Regarding claim 12, all limitations have been examined with respect to the method in claim 4. The method/steps taught/disclosed in claim 4 can clearly perform on the apparatus of claim 12. Therefore, claim 12 is rejected under the same rationale as claim 4 above.
Regarding claim 13, all limitations have been examined with respect to the method in claim 5. The method/steps taught/disclosed in claim 5 can clearly perform on the apparatus of claim 13. Therefore, claim 13 is rejected under the same rationale as claim 5 above.
Regarding claim 14, all limitations have been examined with respect to the method in claim 6. The method/steps taught/disclosed in claim 6 can clearly perform on the apparatus of claim 14. Therefore, claim 14 is rejected under the same rationale as claim 6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh and Ratti, in view of KONDO, US 20210039495, herein further known as Kondo.
Regarding claim 7, the combination of Ganjineh and Ratti disclose all elements of claim 6 above including occluding of roadway objects (Ratti, paragraph [0102], and claim 12).
However, Ganjineh does not explicitly state, annotating the camera feed with visual elements overlaid on at least one of a location and a position of each of the known roadway objects as each of the known roadway objects appear in the camera feed.
Kondo teaches the computer-implemented method wherein annotating the camera feed with visual elements overlaid on at least one of a location and a position of each of the known roadway objects as each of the known roadway objects appear in the camera feed (paragraphs [0024-0025], see also at least FIG. 3, reference superimposition target RO (wherein the visual element is a road cone obstacle)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ganjineh by including PORTION OF CLAIM as taught by Kondo.
One would be motivated to modify Ganjineh in view of Kondo for the reasons stated in Kondo paragraph [0019], a more robust system to reduce discomfort for the occupant(s).
Additionally, the claimed invention is merely a combination of known elements vehicle control, navigation, and head-up display messaging, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15, all limitations have been examined with respect to the method in claim 7. The method/steps taught/disclosed in claim 7 can clearly perform on the apparatus of claim 15. Therefore, claim 15 is rejected under the same rationale as claim 7 above.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh and Ratti, in view of GONZALEZ, US 20190228262, herein further known as Gonzalez.
Regarding claim 8, the combination of Ganjineh and Ratti disclose all elements of claim 1 above.
However, Ganjineh does not explicitly state prompting a verifier viewing the traveling scene to indicate appearance of one or more roadway objects therein
Gonzalez teaches the computer-implemented method and vehicle comprises prompting (paragraph [0048], prompt 708, paragraphs [0051-0057], prompt) a verifier (paragraph [0045], user) viewing the traveling scene  (paragraph [0045], see also at least FIG. 7A) to indicate appearance of one or more roadway objects therein (paragraph [0048], [0050-0059]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ganjineh by including prompting a verifier viewing the traveling scene to indicate appearance of one or more roadway objects therein as taught by Gonzalez.
One would be motivated to modify Ganjineh in view of Gonzalez for the reasons stated in Gonzalez paragraph [0038], “increasing the confidence score associated with object label” provides a more robust navigation system.  Furthermore, responses to prompts by the user may be interpreted as ground-truth annotations based on a user confidence level, thereby reducing the need for verification.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle sensing a surrounding environn1ent and navigating through the environment, with or without further input from a vehicle operator, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, all limitations have been examined with respect to the method in claim 8. The method/steps taught/disclosed in claim 8 can clearly perform on the apparatus of claim 16. Therefore, claim 16 is rejected under the same rationale as claim 8 above.
Regarding Claim 17, the combination of Ganjineh, Ratti, and Gonzalez, disclose all elements of claim 8 above.
Ganjineh discloses determine and confirm (paragraph [0026], compared (matched)) whether the generated travelling scene map (paragraphs [0015], [0125]) is accurate (paragraph [0002] [0026]).
However, Ganjineh does not explicitly state the verifier is one of an automated detection component in an autonomous vehicle, or a human passenger.
Gonzalez teaches the verifier (paragraph [0045], user) is a human passenger (paragraphs [0034], [0045], user wherein user equates to a passenger).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Ganjineh by including the verifier is a human passenger, to determine and confirm whether the generated travelling scene map is accurate as taught by Gonzalez.
One would be motivated to modify Ganjineh in view of Gonzalez for the reasons stated in Gonzalez paragraph [0038], “increasing the confidence score associated with object label” provides a more robust navigation system.  Furthermore, responses to prompts by the user may be interpreted as ground-truth annotations based on a user confidence level, thereby reducing the need for verification.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle sensing a surrounding environn1ent and navigating through the environment, with or without further input from a vehicle operator, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669